Citation Nr: 1403630	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for bilateral hearing loss.  

In March 2011, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In April 2011, the Veteran submitted additional evidence in the form of a March 2011 medical report from a private audiologist.  However, in an April 2011 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss for VA compensation purposes.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that bilateral hearing loss was incurred in service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In the present case, the Board finds that the Veteran has a current hearing loss disability for VA compensation purposes.  Indeed, at a March 2011 private audiological examination, the Veteran's audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
60
60
65
LEFT
65
70
70
70
85

Additionally, the Veteran's speech recognition scores were 44 percent in the right ear and 52 percent in the left ear.  See 38 C.F.R. § 3.385.  Notably, the testing was conducted by a state-licensed audiologist using the Maryland CNC controlled speech discrimination test.  See generally 38 C.F.R. § 4.85(a) (instructing that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test).

The Board also finds that the evidence shows that the Veteran had acoustic trauma during his period of service.  The Veteran's DD Form 214 indicates that his military occupational specialty was that of aviation boatswain's mate.  The Board notes that noise exposure is consistent with the duties and circumstances of being an aviation boatswain's mate.  As such, the Board concedes the occurrence of the in-service acoustic trauma.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's bilateral hearing loss is attributable to his in-service acoustic trauma.  After examining the Veteran, the March 2011 private audiologist opined that the Veteran's bilateral hearing loss was at least as likely as not related to his military experience as an aircraft director on an aircraft carrier.  He explained that exposure to excessive noise from jet aircraft, flight decks, arresting gears, catapults, anti-aircraft guns, and other ship noise had resulted in acoustic trauma and tinnitus.  

The Board acknowledges that the Veteran had also been examined by VA examiners in October 2009 and March 2010 and that neither VA examiner had found that the Veteran's hearing loss was related to his period of service.  These VA examiners had been unable to render any medical opinions of an actual hearing loss disability due to inconsistent and variable responses in the audiometric testing, which they determined invalidated the test results.  These examiners suggested further evaluation (electrophysiologic testing) to evaluate hearing loss, but that testing was not obtained.  On the other hand, the private state licensed audiologist determined that audiometric and word test findings were valid at the time of that examination.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for bilateral hearing loss have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


